DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the specification amendments and page 7 of the remarks filed 6/23/2022, with respect to objections to the specification as set forth in paragraphs 6-7 of the action mailed 3/24/2022, have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant’s arguments, see the drawing amendments and page 7 of the remarks filed 6/23/2022, with respect to objection to the drawings as set forth in paragraph 8 of the action mailed 3/24/2022, have been fully considered and are persuasive.  The objection to the drawing has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 6/23/2022, with respect to the rejection of claims 3 and 10 under 35 U.S.C. 112(b) as set forth in paragraph 10 of the action mailed 3/24/2022, have been fully considered and are persuasive.  The rejection of claims 3 and 10 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luhmann et al. (US 2013/0183471 A1) in view of Morioka et al. (US 2018/0086954 A1).

Regarding claim(s) 1-3, 5 and 10, Luhmann teaches a release liner (release layer) consisting of, in order, a carrier layer (10) (substrate film, current claim 5) and a layer of getter material (20) (barrier coating layer, current claim 5) on the carrier layer (10) (moisture barrier layer), and a release layer (11) (release film, release layer comprises a moisture barrier layer, current claim 5) (figure 1; para 0122-0125), said liner has an acrylic pressure-sensitive layer (PSA) (adhesive layer) on one surface (PSA tape, release layer stacked on one surface of the adhesive layer, layered structure of current claim 5) (para 0096-0098).

Luhmann is silent to the acrylic PSA stacked on one surface of a substrate layer comprising metal and to the acrylic PSA further comprising a conductive filler comprising metal (current claim 1); to the acrylic PSA comprising the two recited monomers (current claim 2) and present in the recited weight ratio (current claim 3); and to second release liner formed on second adhesive layer formed on an opposite side of the carrier material (i.e. substrate layer; see below) (current claim 10).
However, Luhmann does teach that the adhesive takes the form of an adhesive tape further comprising a carrier material (substrate layer) (para 0110), and that the adhesive composition further comprises fillers (para 0117).

In addition, Morioka teaches a PSA tape (1A) comprising PSA layers (2) formed on both sides (current claim 10) of base material (3) comprising a metal foil, comprising large-diameter filler (4a) and small-diameter filler (4b) (para 0031-0032) and protected by release liners (para 0144-0145), wherein fillers (4a, 4b) are metals to impart conductivity (para 0075-0077) and wherein the base material (3) comprising the metal foil has conductivity (substrate layer comprising a metal) (para 0140).
Morioka also teaches that the PSA layers (2) comprise a PSA resin comprising an acrylic polymer (para 0034-0038), wherein the acrylic polymer comprises a constituent unit such as, inter alia, n-butyl acrylate (alkyl acrylic acid ester having 4 carbon atoms) (para 0042) in an amount of 55 to 99 % by mass, which overlaps that presently claimed (current claim 3), towards PSA characteristic (para 0059) and a constituent unit derived from a carboxyl group-containing monomer (polar copolymerization monomer having a carbonyl group) in an amount of 1 to 30 % by mass, which overlaps that presently claimed (current claim 3), towards PSA strength and the reduction of VOC (para 0061).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA layer(s) of Luhmann with acrylic polymers having the presently claimed monomeric components, and their respective proportions, and the conductive metallic fillers as taught Morioka, and a metal foil as the carrier material as taught by Morioka towards a PSA tape having electrical conductivity and towards PSA layers having a balance of PSA characteristic, PSA strength and the reduction of VOC based on the requirements of the prior art’s intended application; and to provide the tape as a double-sided PSA tape towards bonding of adherends to one another, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Regarding claim 8, Luhmann teaches that the assembly of carrier layer/barrier layer provides a Water Vapor Transmission Rate (WVTR) of less than 1 g/(m2 * d) (para 0064).

Regarding claim 9, Luhmann teaches that the adhesive tape has a thickness of 3 to 3000 m (para 0112), that the release layer has a thickness of 0.5 to 300 m (para 0054), the thickness of the getter material layer is 20 nm to 100 m (para 0071), and a carrier thickness of 75 m (para 0148), all of which provides an overlap with that presently claimed.

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the release liner/adhesive tape of Luhmann/ Morioka With a thickness identical to that presently claimed based on the overall thickness required of the prior art’s intended application as in the present invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luhmann et al. (US 2013/0183471 A1) in view of Morioka et al. (US 2018/0086954 A1), and in further view of Keite-Telgenbuscher et al. (US 2016/0336513 A1).

Regarding claim(s) 6, Luhmann teaches a release liner consisting the carrier layer (10) and a layer of getter material on the carrier layer (10) as in the rejection of claims 1 and 5 set forth above.  Luhmann also teaches that the getter material is selected from the material disclosed in paragraph 0074.

Luhmann is silent to the disclosed getter material listed in current claim 6.  Luhmann does teach that the getter material is selected from, inter alia, calcium oxide (para 0024).

However, the Applicant is respectfully reminded that case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Indeed, Keite-Telgenbuscher teaches an equivalency between calcium oxide and silica for use as getter material (para 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ silica (silicon dioxide) for the layer of getter material of Luhmann/ Morioka, and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Response to Arguments
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 6/23/2022, with respect to the rejection of claims 1-3, 5 and 8-10 over Luhmann et al. in view of Morioka et al. under 35 U.S.C. 103 and claim 6 over Luhmann et al. in view of Morioka et al. and in further view of Keite-Telgenbuscher et al. under 35 U.S.C. 103  as set forth respectively in paragraphs 13-14 of the action mailed 3/24/2022, have been fully considered but they are not persuasive.

The Examiner respectfully reminds the Applicant that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA)...“obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Indeed, Luhmann is conspicuously directed to release liners that provide a barrier to moisture via the disclosed getter material (20), and is additionally directed to said release liners being used in conjunction with acrylic PSAs disposed on carriers (i.e. substrates).  In addition, Morioka is conspicuously directed to a PSA tape (1A) comprising acrylic PSA layers (2) formed on a base material (i.e. a substrate), which said PSA layers (2) further comprising conductivity via the disclosed metal substrate (metal foil) and conductive metal particles comprising said PSA layers (2).  
Morioka also instructs one skilled in the art that PSA layers (2) are to be protected via covering them with release liners known in the art (see para 0144-0145 of Morioka) such as the release liners provided in the primary Luhmann reference.  Further, the release liners of Luhmann are directed to providing a barrier to water vapour towards inhibiting oxidation of electronic arrangements as is known in the art (see, for example, para 0005-0006 of Luhmann).  In this light, it is the Examiner’s position that one skilled in the art would immediately recognize the benefits of employing the specific release liners of Luhmann as the release liners contemplated by Morioka towards inhibiting water vapour oxidation of the metallic elements of the Morioka invention (i.e. metal substrates and/or metallic filler) as well as inhibiting water vapour from interacting with the electronic components contemplated for use with the inventive PSA tapes of the secondary reference (see, for example, para 0154-0155 of Morioka).  The motivation for this combination is analogous to the Applicant’s concerns that humidity would interact with the metallic conductive filler of the presently claimed/disclosed acrylic adhesive layer, which leads to a reduction in the adhesive strength of said acrylic adhesive layer.
However, even if the teachings of the combination of Luhmann/Morioka are not significantly aligned with the presently disclosed and presently argued “benefits” of the presently claimed invention, which is not in anyway conceded, the Applicant is reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/1/2022